Title: To John Adams from John Rutledge, 25 October 1798
From: Rutledge, John
To: Adams, John



Dear Sir
New Port October 25th 1798

I have been requested by many very respectable Gentlemen of Charleston, who subscribed liberaly for building the ship of war which is constructing in that Port, to make application for having Mr. John Smith appointed a second or third lieutenant in the Navy. As soon as I heard from the gentlemen who have solicited a commission for Mr Smith, I wrote to the Secretary of the Navy, and did not intend troubling you on the subject: but my having lately heard that Mr. Stoddert has gone to Maryland, & thinking it probable my letter to him may sleep at the navy Office untill he shall return, will excuse, I hope, the great liberty I take in making this direct application. Mr John Smith is the nephew of Bishop Smith. His father served with reputation during the late war, he has been to the east Indies, & has the character of uniting bravery and discretion with considerable nautical skill. Mrs. Rutledge desires me to offer the homage of her respect & esteem to Mrs. Adams and yourself, to which I beg lave to add that of, Dr Sir, / Your much obliged / and most obedient Servant

J: Rutledge, Junr.